MILLS, Judge.
On 18 February 1983, Adams filed a motion for postconviction relief, Rule 3.850, Florida Rules of Criminal Procedure, alleging that he was denied effective assistance of counsel and that his guilty plea was involuntary. The trial court denied the motion on 14 April 1983 on the ground that it was legally insufficient on its face. The order denying the motion contained a statement advising Adams that he had thirty days to appeal the order. No appeal was taken.
Adams wrote a letter to the trial court on 5 October 1983 alleging essentially the same facts as had been previously alleged in his Rule 3.850 motion. The trial court treated the letter as a “Motion to Vacate and Set Aside” and denied the motion. This appeal by Adams followed.
We agree with the trial court that the allegations contained in Adams’ letter were essentially the same as those contained in his Rule 3.850 motion filed on 18 February 1983. In effect, therefore, he has filed a second Rule 3.850 motion. Such a filing is impermissible under the rule. For this reason, the trial court was correct in denying Adams’ “motion.”
AFFIRMED.
WENTWORTH and BARFIELD, JJ., concur.